Citation Nr: 1204676	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  08-12 904	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania
 
 
THE ISSUES
 
1.  Entitlement to an initial compensable rating for a cervical strain between June 1, 2005 and April 20, 2010.  
 
2.  Entitlement to a rating in excess of 10 percent for a cervical strain from April 21, 2010.
 
3.  Entitlement to an initial rating in excess of 10 percent for a lumbosacral strain with muscle spasm. 
 
4.  Entitlement to an initial compensable rating for a right shoulder strain.
 
5.  Entitlement to an initial compensable rating for residuals of a right ankle sprain from June 1, 2005 to July 29, 2008 
 
6.  Entitlement to a rating in excess of 10 percent for residuals of a right ankle sprain from July 30, 2008.
 
7.  Entitlement to an initial compensable rating for onychomycosis of the right great toe.
 
8.  Entitlement to an initial compensable rating for the residuals of a sprained right second toe.

9.  Entitlement to an initial compensable rating for the residuals of a concussion. 
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESSES AT HEARING ON APPEAL
 
The Veteran and his spouse.
 
 
ATTORNEY FOR THE BOARD
 
G. Slovick, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from May 1987 to June 1991; from May to August 1994; from January to October 2003; and from June 2004 to May 2005.  He also served in the Reserve.
 
These matters come to the Board of Veterans' Appeals (Board) on appeal from an July 2006 rating decision by the Regional Office in Cleveland, Ohio.
 
In March 2009, during the course of the appeal, the Veteran had a hearing at the Regional Office before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.
 
These matters were previously before the Board in October 2009.  At that time the issues were remanded for further development.  The additional development has been completed and those issues which are not again being remanded are now ready for adjudication.  
 
The issues of entitlement to initial compensable ratings for residuals of a concussion, and a sprained right second toe are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
 
 
FINDINGS OF FACT
 
1.  Between June 1, 2005 and April 20, 2010, the Veteran's cervical strain was not manifested by forward cervical flexion less than 40 degrees or combined range of cervical motion less than 335 degrees, or cervical ankylosis.
 
2.  From April 21, 2010, localized tenderness on palpitation not resulting in abnormal gait or abnormal spine contour is demonstrated by the evidence of record.

3.  Since April 21, 2010, there is no evidence of forward cervical flexion less than 31 degrees, or a combined range of cervical motion less than 171 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.

4.  The Veteran's lumbosacral strain is not shown to have been manifested by forward flexion less than 61 degrees, a combined range of thoracolumbar motion less than 121 degrees, and abnormal gait, or abnormal spinal contour.

5.  The Veteran's right shoulder strain has not been manifested by limitation of shoulder motion to the shoulder level.
 
6.  From June 1, 2005 to July 29, 2008, the evidence of record does not demonstrate a limitation of right ankle motion.
 
7.  From July 30, 2008, the evidence of record demonstrates instability of the ankle requiring the use of a prosthetic device. The ankle is not manifested by a marked limitation of motion or by ankylosis.
 
8.  Onychomycosis of the right great toe covers less than five percent of the entire body and is not shown to require the use of more than topical treatment.  
 
 
CONCLUSIONS OF LAW
 
1.  The criteria for the assignment of a compensable rating for the a cervical strain between June 1, 2005 and April 20, 2010 were not met.  38 U.S.C.A.§§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R.§§ 3.159, 3.321(b) (1), 4.1, 4.7, 4.71a Diagnostic Code 5243 (2011).  
 
2.  The criteria for the assignment of an evaluation of 10 percent, but no higher, for a cervical strain from April 21, 2010 have been met.  38 U.S.C.A.§§ 1155, 5103, 5103A, 5107; 38 C.F.R.§§ 3.159, 3.321(b) (1), 4.1, 4.7, 4.71a, Diagnostic Code 5243.  
 
3.  The criteria for the assignment of an evaluation in excess of 10 percent, for a lumbosacral strain with muscle spasm are not met.  38 U.S.C.A.§§ 1155, 5103, 5103A, 5107; 38 C.F.R.§§ 3.159, 3.321(b) (1), 4.1, 4.7, 4.71a, Diagnostic Code 5243.
 
4.  Between June 1, 2005 and July 29, 2008, the criteria for an initial compensable evaluation for a right ankle sprain were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2011).
 
4.  From July 30, 2008, the criteria for an evaluation in excess of 10 percent for a right ankle sprain are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2011).
 
5.  The criteria for an initial compensable rating for a right shoulder strain, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201.
 
6.  The criteria for a compensable rating for onychomycosis of the right great toe are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.20, 4.118, Diagnostic Codes 7813
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
As service connection, initial ratings, and effective dates have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  
 
VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).
 
These matters were most recently before the Board in October 2009, when the case was remanded to the VA RO in Pittsburgh, Pennsylvania (via the Appeals Management Center (AMC), in Washington, D.C.).  The purpose of the remand was to obtain any outstanding private and/or VA treatment records, and to obtain VA examinations.  
 
Of note, the AMC in October 2009 and June 2010 attempted to obtain the records or authorization forms requested by the Board from the Veteran.  The Veteran is not shown to have responded to these requests.  VA's duty to assist the Veteran in his claims by making reasonable efforts to obtain relevant records not in the custody of a Federal department or agency.  38 C.F.R. § 3.159(1).  Corresponding to VA's duty to assist him is a duty on his part to cooperate with VA in developing a claim. 38 C.F.R. § 3.655; see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street"). Hence, the Board finds no further development warranted.
 
Further, in its October 2009 remand, the Board requested all pertinent VA medical center records relating to a scheduled right ankle surgery.   June 2010 VA Medical Center correspondence indicates that a review of the treatment records revealed that the Veteran never appeared for or was scheduled for an operation.  Accordingly, no surgical records were available.  Such a finding demonstrates that any additional efforts to obtain records for a right ankle surgery would be futile.  VA has accordingly satisfied its duty to assist and the mandates of the October 2009 remand instructions.  
 
Finally, for all of the issues adjudicated in this decision, the Board finds that the examinations provided to the Veteran are adequate and meet the standards provided in the October 2009 remand.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).
 
Thus, all of the actions previously sought by the Board through its prior development request appear to have been completed as directed, and the Veteran does not contend otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  A supplemental statement of the case was issued in March 2011.
 
Laws and Regulations-Increased Ratings Generally
 
Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple (staged) ratings may be assigned for different periods of time during the pendency of the appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.
 
Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Rating factors for a disability of the musculoskeletal system included functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).
 
Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as a marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  
 
Laws and Regulations-Cervical and Lumbar Spine Disorders
 
Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent disability rating is warranted upon evidence of forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.
 
For the lumbar spine, a 10 percent disability rating is warranted with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Id.
 
A 20 percent disability is warranted where there is evidence of forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.
 
For the lumbar spine, a 20 percent disability rating is warranted upon evidence of forward thoracolumbar flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of thoracolumbar motion not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.
 
A 30 percent disability rating is warranted with evidence of forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine.  Id.
 
A 40 percent rating is assigned when there is unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A rating in excess of 40 percent is not available unless either ankylosis or a fractured vertebra is present.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

As the Veteran is not service connected for an intervertebral disc syndrome, there is no need to address regulations pertaining to that disorder.  
 
Under the rating criteria separate ratings can be provided for neurological disorders associated with disorders of the spine under 38 C.F.R. § 4.124a.  Neurological disorders associated with the Veteran's cervical or lumbar spine disorders have not been demonstrated by the evidence of record and therefore will not be discussed in the analysis below.
 
VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The Court has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca, 8 Vet. App. at 206.  Significantly, however, the general rating formula for back disorders is controlling because VA must follow its own regulations.  Browder v. Derwinski, 1 Vet. App. 204, 205 (1991).  The provisions of 38 C.F.R. § 4.71a specifically state that back disorders are to be rated under the prescribed criteria with or without symptoms such as pain (whether or not the pain radiates), with or without stiffness, and with or without aching in the area of the spine affected by residuals of injury or disease.  Simply put, the presence of pain is already taken into account in the formula.  68 Fed.Reg. 51454-5 (Aug. 27, 2003) ("Pain is often the primary factor limiting motion, for example, and is almost always present when there is muscle spasm.  Therefore, the evaluation criteria provided are meant to encompass and take into account the presence of pain, stiffness or aching, which are generally present when there is a disability of the spine.")   

The Board acknowledges that the Court in Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010), held that the Board must discuss any additional limitations a claimant experiences due to pain, weakness or fatigue.  This obligation to discuss, however, is not an obligation to ignore the clear language of the controlling general rating formula.  

Factual Background and Analysis-Cervical and Lumbar Spine Disorders
 
A July 2005 VA general medical examination noted the Veteran's assertion that he had pain when he turned his head, particularly to the right, and when he used his right shoulder.  There were no flare-ups nor was subluxation, locking or stiffness reported.  The cervical spine was found to have correct alignment, no obvious deformities, no swelling or redness, no tenderness to palpitation.  
 
Forward flexion, backward extension, and lateral flexion were to 0 to 45 degrees.  Rotation was from 0 to 80 degrees bilaterally with pulling on the right.  There was no evidence of weakness, palpable muscle spasms on repetitive motion, decreased endurance or easy fatigability found with repetitive range of motion.  There was no further limitation of motion with repetition.  Tenderness was the most limiting factor.  
 
The Veteran did not wear a lower back brace, use an assistive devices or experience significant pain at the time of the examination.  The Veteran explained that when he was working around the house or lifting he experienced stiffness and aching in the lower back.  The Veteran denied flare-ups.  The pain did not radiate to the extremities.  
 
Physical examination of the lumbar spine revealed that it was non-tender to palpitation.  There was no swelling, redness, or obvious deformities noted.  Forward flexion was from 0 to 90 degrees with a pulling sensation at the right back at 90 degrees.  Lateral flexion was from 0 to 30 degrees bilaterally and extension was from 0 to 30 degrees with slight aching at 30 degrees.  Straight leg raise was negative.  Muscle spasms were palpated to the right lumbar area with repetitive motion.  Repetition did not change the Veteran's range of motion.  
 
A July 2005 X-ray of the cervical spine revealed  normal findings.  The lumbar spine revealed straightening of the normal lordotic curvature of the lumbar spine probably due to muscle spasm.  The lumbar spine was otherwise normal.  
 
In a June 2006 VA medical center treatment note, the Veteran reported cervical and lumbar pain without radioculopathy.  
 
A January 2007 VA medical center treatment note recorded that the Veteran reported lumbar pain with spasms progressively more severe over the last two days.  The Veteran stated that he had noted decreased cervical pain with the use of Estim and exercise.  Lumbar spasms were noted with lumbar tenderness.  Motor strength was 5 out of 5 bilaterally.  
 
A February 2008 VA medical center treatment note reported the Veteran's complaints of continuous back pain with intermittent muscle spasms and pain which sometimes radiated across the lower lumbar spine but did not radiate to the lower extremities.  March 2008 MRI results were noted as showing chronic disc degeneration with narrowing of the disc space between the L1 and L2 vertebra with circumferential mild diffuse bulging or herniation of the desiccated disc and straightening of the lumbar lordosis, suggesting muscle spasm.  
 
During his March 2009 Board Hearing, the Veteran testified that, since he injured his back, he did not think he had had a day free of pain.  He explained that he was limited in his ability to do many things he had done before his injury.  He explained that lifting and sitting caused his back to ache.  The Veteran's wife added that the appellant constantly complained about his back and that he went to work when he should have stayed home due to back pain.  
 
An April 2009 VA medical center acupuncture note reported the Veteran's complaints of constant low back pain and right sciatica for a few months with no weakness. 
 
A May 2009 VA medical center acupuncture note reported the Veteran's complaints of pain in his neck and low back.  Physical examination revealed mild paraspinal muscle tenderness.  A diagnosis of myofascial back pain was provided.  
 
A February 2010 VA medical center treatment note reported that the Veteran had had low back pain since falling from a roof in Iraq.  A MRI reportedly demonstrated disc disease with degeneration.  The Veteran stated that he was seeing a private physician for physical therapy which was helping a lot.  
 
At an April 2010 VA orthopedic examination the examiner noted that the Veteran wore a back brace.  The appellant described his pain as aching and as about a 6 out of 10 on the pain scale with 10 being the highest pain level.  There was no history of incapacitating episodes of the back reported nor was there physician-prescribed bed rest.  
 
Regarding the neck, the Veteran reported a dull aching pain midline.  He reported that his neck pain was a 2 out of 10 on the pain scale .  There were no incapacitating episodes of pain or physician prescribed bed rest.  There was no radioculopathy into the arms.  Further, there were no flare-ups, stiffness, fatigue, parethesias, problems with the bowel or bladder or weakness in the hands, and no interference with activities of daily living or employment was demonstrated.  
 
Cervical forward flexion and extension were from 0 to 45 degrees, lateral flexion was from 0 to 45 degrees bilaterally, and lateral bilateral rotation from 0 to 80 degrees.  There was some midline tenderness over the low cervical spine but there was no muscle spasm.  Cervical lordosis was maintained.  Bilateral upper extremities had 5 out of 5 strength and light touch sensation was equal bilaterally, reflexes were 2+ and equal bilaterally.  
 
Lumbar flexion was from 0 to 90 degrees, extension was from 0 to 30 degrees, and bilateral lateral flexion was from 0 to 30 degrees.  Bilateral lateral rotation was from 0 to 20 degrees.  A normal gait was observed and maintained lumbar lordosis was noted.  There was no muscle paraspinal spasm and no ankylosis was present.  There was no intervertebral disc syndrome present.  Bilateral lower extremity strength was 5 out of 5.  Light touch sensation was found equally bilaterally and reflexes at the patellar and Achilles tendons were 2+ and equal bilaterally.  X-rays showed mild degenerative disc disease.
 
The Veteran reported that he did not have any flare-ups with his back but that his pain was worse with activity.  There was neither radioculopathy nor pain that went into the legs, nor problems with the bowel or bladder reported.  The Veteran walked unaided without assisted devices and stated that he could walk  or stand for forty-five minutes before having a problem.  The Veteran could perform all daily activities of living without difficulty, the Veteran's back disorders were not found to interfere with his job.  There was no ankylosis present in the cervical spine nor was there intervertebral disc syndrome.  X-rays were normal.
 
It was noted that the Veteran's low back seemed to hurt him more than his other disorders and that his neck pain was less severe.  
 
In this case, the preponderance of the evidence is against granting the Veteran a compensable disability rating for his cervical disorder between June 1, 2005 and April 20, 2010.  During this period, the Veteran's range of motion was consistently normal, ranging from 0 to 45 degrees, outside of the range of a higher 10 percent disability rating.  Muscle spasms have not been shown nor has guarding, localized tenderness or vertebral body fracture with loss of 50 percent or more of the height was not demonstrated by the evidence of record for this period.  Further there was no ankylosis demonstrated, no intervertebral disc syndrome and no residual neurological symptoms demonstrated.  Accordingly, a compensable disability rating for the Veteran's cervical spine disability for this period is not warranted.
 
From April 21, 2010, the date of the Veteran's orthopedic VA examination, however, the Board finds that a 10 percent rating is warranted for the cervical disorder.  As noted above, a 10 percent disability rating is warranted for a cervical spine disability where the evidence demonstrates muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spine contour.  In this case, the Veteran first demonstrated midline tenderness over the low cervical spine during his April 21, 2010 VA examination.  The Board notes the May 2009 acupuncture note which reports paraspinal tenderness, but the record does not show that the Veteran exhibited cervical paraspinal tenderness until his April 21, 2010 VA examination.  Accordingly, a 10 percent disability rating is in order only from that time.  

As the evidence of record has not demonstrated flexion of the cervical spine limited to 30 degrees or less, combined range of motion not greater than 170 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, abnormal kyphosis or ankylosis, a disability rating in excess of 10 percent is warranted.
 
Moving to the Veteran's lumbar spine disorder, the Board finds that a disability rating in excess of 10 percent is not warranted.  The Veteran's range of motion has been found to be normal throughout the period on appeal.  While the Veteran has demonstrated muscle spasm, neither an abnormal gait, scoliosis, reversed lordosis nor abnormal kyphosis has been shown to be due to the Veteran's lumbar spine disorder.  An isolated report of sciatica is demonstrated in an April 2009 acupuncture note, but the objective evidence is completely silent as to radioculopathy, thus neurological symptoms are not demonstrated.  Further, neither ankylosis nor invertebral disc syndrome is not demonstrated.  Accordingly there is no basis for a disability rating in excess of 10 percent.  
 
While the Board has considered the decision in DeLuca the evidence of record preponderates against finding that the Veteran has pain, fatigability, incoordination, and other such symptoms that are not contemplated by the current disability evaluations.  Moreover, it bears repeating that under the regulation the general rating criteria are controlling regardless of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a. 
 
The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).  There is no evidence that the disability picture presented is not contemplated by the rating schedule.  Thus, the Board finds no evidence to indicate referral for extraschedular consideration.  Id.
 
Laws and Regulations-Right Shoulder Strain
 
Disabilities of the shoulder and arm are rated under Diagnostic Codes 5200 through 5203.  A distinction is made between major (dominant) and minor upper extremities for rating purposes.  In the instant case, examination reports reflect the Veteran is left-handed, which means his right shoulder is his minor shoulder.  The RO assigned the initial evaluation under Diagnostic Code 5201 based on a limitation of motion.  Diagnostic codes 5200, 5202 and 5203 will not be discussed here as the Veteran has not demonstrated such pathology as ankylosis or impairment of the humerus, clavicle or scapula such that would merit consideration under these additional codes.  See 38 C.F.R. § 4.71a.
 
Diagnostic Code 5201 provides that motion limited to the shoulder level warrants a 10 percent disability rating, and motion limited to midway between the side and shoulder level warrants a 20 percent rating for the minor arm.  A limitation of motion to 25 degrees from the side warrants a 30 percent rating for the minor arm.  38 C.F.R. § 4.71a, Diagnostic Code 5201.
 
The Veteran presently is assigned a noncompensable disability evaluation, as the record does not show the symptoms necessary for a higher rating under other diagnostic codes regarding shoulder disabilities.  Hence, the only potential bases for a higher rating is demonstration of a limitation to the shoulder.  See Diagnostic Code 5202.  
 
The normal range of motion for abduction for the shoulder is 0 to 90 degrees on internal and external rotation.  See 38 C.F.R. § 4.71a, Plate I.  
 
Factual Background and Analysis-Right Shoulder Strain
 
The Veteran was examined in July 2005 in a VA general medical examination during which he reported that any lifting caused severe, right shoulder pain.  He also reported sharp pain and aching with abduction.  The Veteran experienced stiffness when reaching overhead but no subluxation or locking to that shoulder.  The Veteran was found to have good grip and no right shoulder weakness.  
 
Physical examination revealed flinching when the examiner palpated to the anterior aspect of the right shoulder.  There was no palpable muscle spasm on repetitive range of motion.  Forward flexion was from 0 to 90 degrees with increased discomfort at 90 degrees.  Abduction was from 0 to 90 degrees with discomfort at 90 degrees.  The Veteran was noted to be left-handed.  There was no weakness, decreased endurance, or easy fatigability with repetitive range of motion.  The shoulders were equal in height and there was no obvious deformity, swelling, or redness noted.  
 
In March 2009, the Veteran testified during his Board Hearing that, due to shoulder pain, he was unable to work on his car as he once had and experienced  difficulty pushing and sliding doors at work.  He explained that he was no longer able to perform upper body exercises, or work on his house due to his shoulder pain.  He stated that he was unable to lift his arms above shoulder level on occasion.
 
A May 2009 VA medical center acupuncture note reported the Veteran's complaints of pain around the right shoulder blade with shoulder movement.
 
During an April 2010 VA orthopedic examination, it was noted that the Veteran had pain on the lateral aspect of the shoulder which was worse with overhead activities.  The Veteran reported that his pain level was about a 4 or 5 out of 10 with 10 being the worse.  There was no instability, weakness or stiffness.  There were no signs of inflammation, swelling, heat or redness.  There were no flare-ups.  The Veteran was limited in that he was not physically as active as he would like to be but otherwise the shoulder did not interfere with his activities of daily living.  With overhead activity, the Veteran fatigued after about thirty minutes.  
 
Range of motion studies found forward flexion from 0 to 180 degrees, and external and internal rotation were from 0 to 90 degrees.  X-rays of the right shoulder were normal.  There was no fatigue, incoordination, weakness, pain or instability on repetition of movement.  
 
In this case, as no limitation of motion is shown, a compensable evaluation is not in order.  The Board is cognizant of the Veteran's March 2009 assertion that at times he could not lift his arms above his shoulders, the objective evidence, however, does not  demonstrate such a limitation of motion.  Moreover, while the Veteran has described pain on right shoulder motion, at no time was there any change in right shoulder function due to pain.  Further, there was no evidence of fatigue, incoordination, weakness or instability with repetition of movement.  Accordingly, even considering the decision in DeLuca, additional functional impairment has not been shown to a degree as to warrant a higher rating based on loss of function.
 
The symptoms presented by the Veteran's right shoulder disorder are fully contemplated by the rating schedule.  There is no evidence his disability picture is exceptional when compared to other veterans with the same or similar disability. There is no evidence that at any time during the appellate term that the Veteran's right shoulder disorder necessitated frequent hospitalization, or caused a marked interference with employment.  In fact, the April 2010 VA examiner explained that the Veteran's shoulder did not significantly affect his ability to function at work or at home.  Thus, the Board finds no evidence warranting a referral of this claim for 
extraschedular consideration.  Thun.
 
Law and Regulations-Right Ankle Sprain
 
Under 38 C.F.R. § 4.71a, Diagnostic Code 5271, a 10 percent rating is warranted for a moderate limitation of ankle motion, and a 20 percent rating is assigned for a marked limitation.  A 20 percent evaluation may also be assigned if the ankle is ankylosed in plantar flexion less than 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  The normal range of motion of the ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II.
 
Factual Background and Analysis-Right Ankle Sprain
 
At his July 2005 VA general medical examination the Veteran reported that his right ankle was too weak to run and gave out frequently.  It was noted that the Veteran had frequent episodes of subluxation, decreased range of motion, edema and tightness each time he sprained the right ankle, which decreased after a week.  
 
Physical examination revealed significant flinching and discomfort with circular range of motion.  Dorsiflexion was from 0 to 20 degrees, plantar flexion was from 0 to 30 degrees.  There was a loss of 15 degrees of plantar flexion to the right secondary to stiffness and pain,  Repetitive motion did not change the range of motion.  There was no evidence of weakness, pain, decreased endurance or easy fatigability with repetitive range of motion.  July 2005 x-rays were found to be normal with mild pes planus noted.
 
In a September 2005 VA medical center podiatry consultation note, the Veteran complained of a painful right ankle.  He reported intermittent shooting pain along the dorsolateral aspect, as well as pain inferior to the lateral malleolus upon ambulation.  He explained that he felt his ankle giving way and that the ankle was week.  Physical examination revealed normal sensation in the feet and some edema in the right lateral aspect of the ankle.  There was no eccymosis or erythema noted.  There was tenderness with palpitation on the inferior aspect of the lateral malleolus.  There was significant pain with palpitation to sinus tarsi areal along with inversion and eversion.  The Veteran also appeared to have limited dorsiflexion to nine degrees.  Muscle strength was 5 out of 5 and there was no gross ankle varus or valgus noted.  Gait showed abducted forefoot to gait.  
 
An October 2005 podiatry treatment note from a VA medical center noted assessments of sinus tarsitis, pronated gait and ankle pain secondary to possible ankle instability with peroneal tendon pathology.  A January 2006 MRI report found that the right ankle bones and visualized foot appeared normal.  No significant degenerative changes were seen.  The Achilles tendon was intact.  The impression was findings compatible with a chronic tear of the anterior talofibular ligament was provided.  
 
A May 2006 VA medical center podiatry treatment note reported that the Veteran had chronic lateral ankle instability with right ankle synovitis.  The Veteran stated that he felt a popping and pain in the ankle which interfered with his daily living.  
 
In January 2007 the appellant informed a VA examiner that while he had not fallen his ankle periodically gave out on him when he was walking distances.  An anthralgic gait due to laxity of right ligament was noted.  
 
A July 2008 VA podiatry treatment note reported that the Veteran complained of right ankle instability.  The Veteran stated that he was previously scheduled for surgery but had to cancel his appointment.  Muscle strength was 5 out of 5.  There was no pain following testing of the syndesmosis but mild pain was noted to the lateral malleolus with palpitation.  The diagnosis was right ankle instability secondary to chronic ankle sprains.  Prosthetics was consulted so that the Veteran could be fitted with a DonJoy brace.
 
During his March 2009 Board Hearing, the Veteran testified that his doctors had recommended surgery on his right ankle as his tendons were loose due to injury.  
 
An April 2009 MRI report found a longitudinal split tear of the peroneous longus tendon distal to the anterior calcaneous.  
 
An April 2009 VA medical center podiatry note reported that the Veteran had right ankle instability.  While the appellant was scheduled for surgery he did not follow up for surgery.  On examination, muscle strength was 4+ out of 5.  There was pain with palpation of the lateral ankle ligaments bilaterally.  There was tenderness with the lateral malleolus on the right side with palpitation.  The Veteran was unable to make a pain free circle with his ankle.  Swelling and inflammation were noted on the posterolateral malleolus on the right side.  A diagnosis of bilateral ankle instability was provided and the Veteran was advised to continue wearing a DonJoy ankle brace as instructed.  
 
The Veteran was provided with a VA orthopedic examination in April 2010.  He reported 3-4/10 ankle pain on the lateral aspect.  The Veteran stated that he rolled and twisted his ankle frequently.  He did not report instability or deformity.  There were no flare-ups and no history of locking, weakness or endurance.  There were no signs of inflammation, swelling, heat or redness.  The Veteran used a lace-up brace for his ankle.  He did not use crutches or assistive devices.  The examiner reported that the Veteran's activities of daily living and employment were not affected by his ankle disorder.  
 
Physical examination revealed that with the foot in neutral, dorsiflexion was from 0 to 20 degrees, and plantar flexion was from 0 to 45 degrees.  There was no varus or valgus angulation of the os calcis in relationship to the long axis of the tibia and fibula.  X-rays of the right ankle revealed normal findings.  There was no fatigue, incoordination, weakness, pain or instability on repetition of movement.  
 
Prior to July 30, 2008, the Board finds that a non-compensable disability rating was appropriate.  The evidence did not demonstrate a moderate limitation of ankle motion during that period.  The Board notes that a treatment note an isolated September 2005 finding of limited dorsiflexion to nine degrees, however, the preponderance of the evidence did not demonstrate a chronic limitation of motion.  The Board acknowledges that the Veteran has regularly claimed that his right ankle was unstable, however the first objective demonstration of instability was shown on July 30, 2008.  The Board notes that no such instability was found on examination in April 2010, however, affording the Veteran the benefit of the doubt, a 10 percent disability rating is appropriate.  
 
From July 30, 2008, the Veteran's ankle instability is shown to warrant a 10 percent disability rating.  The evidence of record does not, however, demonstrate marked limitation of motion in this case and a disability rating in excess of 10 percent is therefore unwarranted.  
 
The Board has taken into consideration the provisions of 38 C.F.R. §§ 4.40 and 4.45, as well as the holding in DeLuca.  In this regard, there is no evidence of loss of motion after repetitive use due to pain.  Moreover, as noted by the April 2010 VA examiner, the Veteran's activities of daily living and employment were not affected by his ankle disorder, demonstrating a lack of the functional loss.  DeLuca.  While the evidence demonstrates pain on active motion, the currently assigned ratings adequately compensate the Veteran for the degree of pain that he is experiencing in his right ankle.
 
As there is no evidence of a marked interference with employment or hospitalization due to the Veteran's right ankle disorder the disability picture demonstrated by the evidence is contemplated by the rating schedule, and an extra-schedular rating is unwarranted.  Thun.  
 

Laws and Regulations-Onychomycosis of the Right Great Toe
 
Onychomycosis is not specifically listed in the rating schedule.  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20.
 
In this case, the Veteran is rated by analogy to Diagnostic Code 7813, for dermatophytosis.  38 C.F.R. § 4.118, Diagnostic Code 7806.  Under this diagnostic code, a noncompensable rating is warranted when less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  A 10 percent rating is warranted when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  
 
Factual Background and Analysis- Onychomycosis of the Right Great Toe
 
A September 2005 VA medical center podiatry note reported thick, dystrophic nails on the right hallux.  October 2005 treatment notes reported thick dystrophic toenails on the right hallux nail plate. 
 
In a July 2008 VA medical center podiatry treatment note, the Veteran's nails were judged to be within normal limits for length and thickness.
 
During his March 2009 Board Hearing, the Veteran testified that he had taken Lamisil for infection but had discontinued that treatment.  He explained that the nail of his big toe came off and that he did not believe his nail would come back.  
 
During an April 2010 VA skin examination the Veteran explained that his right great toe bothered him occasionally after he had been on his feet for a couple of hours at work.  It was noted that the Veteran was seen for his condition in July 2005 and that he was unable to state a specific onset date.  The Veteran reported taking Lamisil but stated that he had discontinued its use for an unknown reason.  He did take an over-the-counter topical treatment.  The Veteran reported some toe numbness with prolonged weight bearing primarily at work when he was on his feet for two hours.  Otherwise, the Veteran's condition was not progressive or intermittent but rather constant at a low level.  The examiner stated that the onychomycosis was on 0.1 percent of the body was involved and that 0 percent of the exposed was involved.
 
Physical examination revealed mild yellowing.  A normal nail was visible.  There was no subungual debris of the right large toe and it was not raised from the surface due to thickness and appeared to be of normal thickness.  There was no significant pain on evaluation.  A diagnosis of mild onychomycosis of the large right toe was provided.  
 
In this case, a compensable disability rating is unwarranted.  The Veteran has been diagnosed with mild onychomycosis of the large right toe which covers 0.1 of the Veteran's body and no exposed portion.  The Veteran is shown to have used Lamisil, but to have discontinued that use and the evidence does not demonstrate how long the medication was used.  The Veteran is shown to have used only topical treatment on his toe for a year.  Thus, the evidence preponderates against finding that this disorder involves between 5 and 20 percent of the body, or that intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were used in the treatment of the Veteran's onychomycosis.  The Veteran's claim for a compensable disability evaluation must therefore be denied.
 
Finally, the Veteran's onychomycosis does not interfere with his ability to work nor has he been hospitalized for this disorder.  The rating schedule adequately contemplates the nature and extent of this disability.  Thus, the requirements for referral of a claim for an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have not been met.  Thun. 
 
 

ORDER
 
Entitlement to a compensable rating between June 1, 2005 and April 20, 2010 for a cervical strain is denied.
 
Entitlement to a 10 percent disability rating, but no higher, for a cervical strain from April 21, 2010, is granted subject to the laws and regulations governing the award of monetary benefits.
 
Entitlement to a rating in excess of 10 percent for a lumbosacral strain with muscle spasm is denied.
 
Entitlement to a compensable rating for residuals of a right ankle sprain from June 1, 2005 to July 29, 2008 is denied.
 
Entitlement to a rating in excess of 10 percent from July 30, 2008, for a right ankle sprain is denied.
 
Entitlement to an initial compensable rating for a right shoulder strain is denied.
 
Entitlement to an initial compensable rating for onychomycosis of the right great toe is denied.
 
 
REMAND
 
The Board finds that additional development is in order before a determination may be made on the merits of the Veteran's claim of entitlement to a compensable rating for residuals of a sprained right second toe.
 
This issue was remanded in October 2009, in part so that the Veteran could be afforded an orthopedic examination to determine the nature and severity of his right second toe disorder.  The Veteran was afforded and orthopedic examination in accordance with the remand instructions in April 2010, however, the VA examiner did not examine the right second toe.  Accordingly, further development is required.
 
Regarding the issue of entitlement to a compensable rating for residuals of a concussion, in its initial July 2006 rating decision, the RO granted the Veteran service connection with a noncompensable disability rating for a disorder characterized as a "history of concussion."  It was noted that the Veteran was rated under Diagnostic Code 38 C.F.R. § 4.124a, Diagnostic Code 8045, which, at that time provided a 10 percent disability rating, and no more, under diagnostic code 9304 (dementia due to head trauma) for purely subjective complaints such as headaches.
 
In a March 2011 rating decision, the Appeals Management Center granted a 10 percent disability rating for "chronic headaches, residuals of concussion."  It was noted that the Veteran's disability evaluation was considered under Diagnostic Code 8045, the diagnostic code for rating residuals of head trauma and Diagnostic Code 8100, the diagnostic code used for rating migraines.  In the rating decision, it is clear, however, that, essentially, the Veteran was granted a 10 percent disability rating based entirely on the type and frequency of the Veteran's headaches and thus under Diagnostic Code 8100 alone.
 
Significantly, included in the evidence of record is a letter from private physician Dr. T.F. which states that the Veteran had a severe case of "posttraumatic migraine."  See October 2007 Correspondence, Dr. T.F.  The evidence of record also contains a July 2010 VA Traumatic Brain Injury examination in which the examiner stated that the Veteran's headaches appeared to be related to a neck pain or injury.  The examiner further suggested that, despite findings that the Veteran greatly exaggerated his symptoms on examination, some of his cognitive difficulties are due to in-service head trauma.
 
Notably, after the Veteran made his claim for a disorder in association with a head injury, the criteria for evaluating residuals of traumatic brain injury were revised.  These revisions, however, apply only to applications for benefits received by VA on or after October 23, 2008.  73 Fed. Reg. 54693 (Sept. 23, 2008).  This newly revised regulation provides, however, that a veteran "whose residuals of [a traumatic brain injury] are rated under a version of 38 C.F.R. § 4.124a, diagnostic code 8045, in effect before October 23, 2008 may request review under diagnostic code 8045."  Here, the Veteran at his October 2009 hearing suggested that he experienced cognitive difficulty to include memory loss following his in-service head injury.  Thus, the Board finds that the Veteran has expressed a desire to have his post-concussion symptoms considered under the revised Diagnostic Code 8045.  
 
The Board is not competent to make medical determinations.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Presently, the evidence before the Board suggests that the Veteran's headaches are the result of a traumatic brain injury or, alternatively the evidence suggests that the headaches are secondary to his cervical spine disorder.  The Veteran is presently rated for headaches secondary to a concussion rather than a cervical spine disorder and that the issue before the Board is stated broadly as residuals of a concussion.  
 
Where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Here, the origin of the Veteran's headaches and any cognitive disorder relate to one another in regards to the appropriate disability ratings.  Accordingly, the Board is unable to make a determination regarding either issue until further findings regarding the relationships, if any, between all or any of  the Veteran's cervical spine disability, his headaches, his in-service head traumas and his cognitive functions are made.  
 
Accordingly, the case is REMANDED for the following action:
 
1.  The RO must take appropriate action to secure any and all pertinent records which have been identified but not previously secured for inclusion in the claims file.  All attempts to secure this evidence must be documented in the claims file.  If the AMC/RO cannot locate such records, the AMC/RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.
 
2.  Thereafter, the AMC/RO should schedule the Veteran for a VA orthopedic and neurological examinations.  The claims folder and a copy of this REMAND are to be made available for the examiners to review.  
 
a)  In accordance with the latest AMIE worksheets for rating foot disorders, the physician is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and severity of his right second toe disorder.  The examiner is to address whether there is objective evidence of severe painful motion or weakness in the affected extremity.  
 
b)  After reviewing the claims file a VA neurologist must determine the following:
 
1.  Whether the Veteran's headaches are attributable to either his cervical spine disability or, his in-service traumatic head injuries if such a determination is ascertainable.  
 
i)  If it is at least as likely as not that the Veteran's headaches are due to the service-connected spine disability, the examiner is asked to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and severity of the headaches in accordance with the latest AMIE worksheets for neurological disorders.
 
ii)  If the Veteran's headaches are due to head trauma sustained in service, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and severity of the headaches in accordance with the latest AMIE worksheets for Traumatic Brain Injury.
 
2.  Concerning whether the Veteran has or has had since June 1, 2005 any cognitive defects secondary to in-service head trauma the examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and severity of any cognitive disorder or any other disorder associated with an in-service head trauma in accordance with the latest AMIE worksheets for Traumatic Brain Injury.
 
A complete rationale for any opinions expressed must be provided.  Each examiner is to specifically address the head traumas incurred by the Veteran prior to and after his military service and, if possible, to determine the extent to which the disorders discussed are due to such pre and post-service injuries.
 
3.  The AMC/RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655.
 
4.  The AMC/RO must ensure that it is in complete compliance with the directives of this remand.  If it is deficient in any manner, the AMC/RO must implement corrective procedures at once.
 
5.  After ensuring that the duty to assist has otherwise been fulfilled, the RO must readjudicate the remaining issues on appeal.  If any benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 

______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


